Citation Nr: 0814851	
Decision Date: 05/05/08    Archive Date: 05/12/08

DOCKET NO.  03-24 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel


INTRODUCTION

The veteran had active service from October 1942 to February 
1946.   

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a February 2003 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Nashville, Tennessee.

In January 2005, this matter and the matter of entitlement to 
a rating in excess of 50 percent for depressive neurosis were 
previously before the Board and both issues were remanded for 
further development.  In September 2006, the Board denied 
entitlement to an evaluation in excess of 50 percent for 
depressive neurosis prior to August 15, 2002, granted an 
evaluation of 70 percent for depressive neurosis from August 
15, 2002, and remanded the issue of entitlement to a TDIU for 
readjudication because the veteran's combined disability 
evaluation was altered.  The issue of entitlement to a TDIU 
has now returned to the Board for further appellate 
consideration.  

In July 2004, a Travel Board hearing was held before the 
undersigned Veterans Law Judge and a transcript of that 
hearing is of record.

A motion, dated July 25, 2006, to advance this case on the 
Board's docket was received by the Board.  This motion was 
granted by the Board on August 15, 2006 due to the veteran's 
advanced age.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. 
§ 20.900(c) (2007).

A September 29, 2006 rating decision implemented the Board's 
September 2006 decision which awarded a 70 percent rating for 
depressive neurosis effective from August 15, 2002.  A 
statement of record signed by the veteran, dated in February 
2007, requested an increased 100 percent rating for the 
service-connected depressive neurosis "retroactive from the 
2002."  The September 2006 Board decision is final as to the 
veteran's 70 percent disability evaluation for depressive 
neurosis from August 15, 2002.  There has been no allegation 
of clear and unmistakable error in that decision.  However, 
to the extent that the veteran's February 2007 statement may 
be construed as a new claim for an increased rating for his 
service-connected depressive neurosis, it is referred to the 
RO for appropriate action.

The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).  

The veteran is claiming entitlement to TDIU.  Since this 
matter was last at the Board in September 2006, the veteran 
submitted a VA Form 28-1900, Application for Vocational 
Rehabilitation, dated in February 2007.  The record does not 
indicate if the veteran is a participant in a vocational 
rehabilitation program.  Further, if he is a participant, the 
veteran's claims file does not contain the pertinent 
vocational rehabilitation records.  The Board finds that 
vocational rehabilitation records are relevant to the 
veteran's TDIU claim and would be useful in the Board's 
appellate review.  As such, the Board finds that a remand is 
necessary to obtain any vocational rehabilitation records and 
associate them with the claims folder.

Upon further review of the claims folder, the Board finds 
that additional development should be undertaken with respect 
to the veteran's TDIU claim, in order to satisfy VA's duty to 
assist obligations.  At the time of the last VA examinations 
in March 2005, the veteran had a 50 percent evaluation for 
depressive neurosis and a noncompensable rating for 
McBurney's scar.  Since those VA examinations, the September 
2006 Board decision, in part, increased the disability 
evaluation for the veteran's service-connected depressive 
neurosis to 70 percent, effective August 15, 2002.  
Additionally, since the March 2005 VA examinations, a letter 
by J.M.S., M.D., dated in October 2007, was added to the 
claims file.  In the letter, Dr. J.S. indicated that the 
veteran has several chronic medical problems (which limit his 
stamina) and that these, combined with his advancing age, 
preclude him from gainful employment.  The Board notes that 
the opinion by Dr. J.S. indicates that the veteran may not be 
able to follow a gainful employment, but it does not indicate 
that such is due solely to service-connected disabilities.  
Further, Dr. J.S. did not provide a rationale for the opinion 
given.  Based on the October 2007 letter from Dr. J.S. and 
the fact that the veteran's last VA examination was over 
three years ago, the Board finds that a clinical opinion as 
to whether the veteran is unable to secure and follow a 
substantially gainful occupation due to his service-connected 
disabilities would be useful in determining whether a grant 
of TDIU may be awarded.  Therefore, in order to satisfy VA's 
duty to assist, such an opinion should be obtained.  See 
38 U.S.C.A. § 5103A.  

Accordingly, the case is REMANDED for the following action:

1.  Associate with the veteran's claims 
file all documentation/records prepared 
pursuant to consideration of the 
veteran's application for VA vocational 
rehabilitation dated in February 2007.  
If the veteran is not a participant in a 
VA vocational rehabilitation program or 
if these records are not available, this 
should be documented in the claims file.

2.  After associating any VA vocational 
rehabilitation records with the claims 
file, schedule the veteran for a VA 
general medical examination to determine 
whether he is unable to secure and follow 
substantially gainful employment due to 
his service-connected disabilities 
considered as a whole.

Specifically, the examiner is requested 
to provide an opinion, based on a review 
of the veteran's clinical history as 
contained in the claims folder, as to 
whether it is at least as likely as not 
(50 percent or greater) that the 
veteran's service-connected disabilities 
alone render him unable to secure or 
follow a substantially gainful 
occupation.  The examiner should give 
consideration to the veteran's level of 
education, special training, and previous 
work experience, but should not consider 
his age or the impairment caused by 
nonservice-connected disabilities.  

The claims folder should be made 
available to, and reviewed by, the 
examiner in connection with the above 
examination.  The examiner must indicate 
in the examination report that the claims 
file was reviewed.  All necessary tests 
and studies should be accomplished and 
any complaints and clinical 
manifestations should be reported in 
detail.  The examiner must explain the 
rationale for all opinions given.

3.  Thereafter, readjudicate the issue of 
entitlement to TDIU on appeal.  If the 
benefit sought is not granted, issue a 
supplemental statement of the case and 
afford the appellant and his 
representative an appropriate opportunity 
to respond.  Thereafter, the case should 
be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  




_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



